IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO Z|']|S [_']_CT 23 §§ § |[]: §§

:‘-_» _ = 5 11 `; l:'i_l!'i

IN RE: CASE NO. lé~OSZQS-EA&"?,;§§§ ;-\L‘ i_f`jji»" 51?
IRMA ADELINA RODRIGUEZ COSSIO ' 8

Debtor CHAP'I`ER 7
NOREEN WlSCOVlTCI-I RENTAS

Plaintiff

ADVERSARY NUMBER: 18-00050-EAG
V.

IRMA ADELINA RODRIGUEZ COSSIO
Defendant (2)

 

 

MOTION FOR ENLARGEMENT OF TIME TO H!RE NEW COUNSEL
AND ANSWER ADVERSARY PROCEEDING

TO THE HONORABLE COURT:
Now comes Debtor prose and respectfully STATES and PRAYS as follows:

1. In the above captioned case, Trustee, Noreen Wiscovitch filed an adversary
proceeding

2. The Court entered an Order directed to Debtor to appear with new counsel.

3. Debtor has been interviewed by various counsels and still waiting for
an answer.

4. Debtor needs an extension of thirty (30) additional days to comply with
order and efforts to hire counsel.

WHEREFORE hereby Debtor respectfully request an extension of 30 days
to file extension of thirty (30) additional days to comply With order to hire

counsel and tile a responsive allegation

Date: Monday, October 22, 2018.

CER TIFICA TE OF SER VICE

l hereby certify that on this same date I filed the above document with the Clerk of the Court

 

 

using ECF systems which sent a notification of such filing to all those who have registered for
receipt of notice by electronic mail. I further certify that l have served to the US Trustee,

ustpz'€giOHQl.hz‘.ecf@usdoi.gov and to standing chapter 7 trustee , and by depositing
true and exact copies thereof in the United States mail; postage prepaid to the non CM/ECF

participants \Q/}v g / /£Z’p\)
IRMA A. Oé

D GUEZ COSSIO
P 0 BOX 1915
MAYAGUEZ, PR 00681
(787) 458-9193
irmacitadelrodriguez7@gmail.com

 

 

